DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 4-62 are pending.
Claims 4-52 are withdrawn.
Claims 53-57 and 59-61 are new.  
Claims 53-62 are examined on the merits.


Response to Arguments – Claim Objections
Applicant’s amendments filed 06/26/2022 overcome the objections of record and the claim objections are withdrawn.

Response to Arguments – 35 USC 112 Indefiniteness
	Applicant’s amendments filed 06/26/2022 overcome the rejections of record and the claim rejections are withdrawn.  

Response to Arguments – 35 USC 112 Written Description 
	Applicant’s arguments filed 06/26/2022 are not found to be persuasive and the written description rejections are maintained. 
	Specifically applicant’s arguments are summarized below:

There is no evidence to support the statement that “self-compatibility is a complex trait which is under genetic control, responds to high temperatures, and is not well characterized in Stevia rebaudiana.”.  
Applicant is not claiming all self-compatible Stevia rebaudiana but only those Stevia rebaudiana plants that have self-fertilization rates of greater than 0.1%.  
Applicant submits that a structure-function of the trait exists because progeny produced by one of skilled in the art of the deposit, which inherit the recited traits from the deposit, would necessarily possess the deposit’s structure and be responsible for conferring the recited trait, self-compatibility and a self-fertilization rate of greater than 0.1%.  

These arguments are not found to be persuasive.  Specifically, with respect to 1 above it is well known in the art that self-incompatibility is a complex trait as evidenced by Schoen, Selection of sporophytic and gametophytic self-incompatibility in the absence of a superlocus, Evolution, 2016 (Schoen, Abstract, First Sentence).  Additionally, Yamamoto, High temperature causes breakdown of S haplotype-dependent stigmatic self-incompatibility in self-incompatible Arabidopsis thaliana, Journal of Experimental Botany, Vol. 70, No. 20, pp 5745-5751, 2019 discloses that it is well known in the art that “Self-incompatibility is known to be weakened by exposure to elevated temperatures, which may compromise future breeding and seed production” (Yamamoto, Abstract, Sentence 2).  Finally, it was shown by Gantait, Geographical Distribution,  Botanical Description and Self-Incompatibility Mechanism of Genus Stevia, Sugar Technology, Jan-Feb 2018 that the mechanism of self-incompatibility in Stevia may be due to a variety of reasons but the exact reason is not known (Gantait, Page 8, Column 1, First Full Paragraph).  
With respect to 2 above, applicant’s arguments are not found to be persuasive because even though the claims are limited to self-compatible Stevia rebaudiana plants that have a self-fertilization rate of greater than 0.1% applicants have not described the Stevia rebaudiana plant having self-compatibility sufficiently for one of ordinary skill in the art to be able to identify the claimed plant.  Specifically, the ordinary artisan would not be able to identify a Stevia rebaudiana plant having self-compatibility without the description of a genetic trait that leads to this self-compatibility or without having access to the genetics of that plant.  Therefore, even though the claim is not drawn to all self-compatible Stevia rebaudiana plants but instead to self-compatible Stevia rebaudiana plants that have a self-fertilization rate of greater than 0.1% applicants have not adequately described this genus and therefore applicant’s arguments are not persuasive. 
With respect to 3 above, applicant’s arguments are not found to be persuasive because although there may be a structure function relationship between specific genetic components and self-compatibility in Stevia rebaudiana applicants have not described it in enough detail for one of ordinary skill in the art to be able to identify a self-compatible Stevia rebaudiana plant.  Additionally, despite applicants urging that because the plant of the deposit is self-compatible that there is a structure function relationship between the genetics of that plant line and self-compatibility due to the large size of the genome, the state of the prior art, and the complexity of self-compatibility the genome of a self-compatible plant is not sufficient to adequately describe the structure function relationship between the underlying genetics and the self-compatibility phenotype.  
Therefore, applicant’s arguments are not found to be persuasive. 

Written Description
Claim Rejections - 35 USC § 112
Claims 53-57 and 59-62 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 53, the term “wherein the at least one genetic trait is self-compatibility and results in a self-fertilization rate greater than 0.1%” lacks written description.  This claim lacks written description because the claim is extremely broad, specifically, self-compatibility is a complex trait which is under genetic control, responds to high temperatures, and is not well characterized in Stevia rebaudiana(Schoen, Abstract, First Sentence)(Yamamoto, Abstract, Sentence 2) (Gantait, Page 8, Column 1, First Full Paragraph).  
The scope of claim 53 is drawn to any self-compatible Stevia rebaudiana plant having a self-fertilization rate greater than 0.1%.  However, the instant disclosure only describes two Stevia rebaudiana plants (varieties 314018 and 16139002) and evaluation of these plants and leaf extracts.  However, the instant disclosure does not describe a structure that is linked to this phenotype that would allow the ordinary artisan to be able to identify a self-compatible Stevia rebaudiana.  Additionally the genetics of these two varieties are not described in the specification nor known in the art and the genes or loci associated with self-compatibility in Stevia rebaudiana are not known in the art.  Therefore despite this knowledge, based on the examples provided in the instant disclosure and the state of the art with respect to self-incompatibility in Stevia rebaudiana plants it does not appear that applicant had possession of all of the Stevia rebaudiana plants having self-compatibility.  Due to the complexity of self-compatibility and the large number of factors associated with fertilization and self-compatibility, and the many potentially important factors associated with self-fertilization without a specific structure associated with this phenotype or providing the genetics of these self-compatible plants a person of ordinary skill in the art would not be sure if the inventors had possession of the many different sequences which are claimed. Therefore claim 53 is rejected as lacking written description.  Claims 54-57 and 59-62 are rejected for depending on a claim lacking written description and failing to limit the scope of the claims to subject matter with adequate written description.  

Response to Arguments – 35 USC 102
Applicant’s arguments filed 06/26/2022 are not found to be persuasive and the anticipation rejections are maintained.
Applicant’s arguments are summarized below:	1. Goettmoeller does not disclose self-fertilization rate greater than 0.1% and instead shows germination rate and not the self-compatibility rate.
With respect to 1. Above applicant’s arguments are not found to be persuasive because the plant of Goettmoeller appears to be indistinguishable from the plant of instant claim 53 except that Goettemoeller is silent on the self-compatibility rate.  Additionally, in Gantait disclose that Stevia is reported to be self-incompatible but that the amount of selfing is between 0% and 0.5% which indicates that the plant of Goettemoeller probably has a self-compatibility of 0.1% or greater and this would be an obvious phenotype to select for, therefore Goettemoeller discloses all of the limitations of claim 53 (Gantait, Page 6, Column 1, First full Paragraph).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 53-56 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goettemoeller, Seed Germination in Stevia rebaudiana, Perspectives on new crops and uses. ASHS Press, pages 510-511, 1999.
	With respect to claim 53, Goettemoeller discloses a Stevia rebaudiana plant (Goettemoeller, Page 2, Paragraph 1) comprising at least one novel genetic trait (Goettemoeller, Page 1, Second to last paragraph), self-compatibility (Goettemoeller, Page 3, Table 2), and wherein said self-compatibility results in a self-fertilization rate greater than 0.1% (Goettemoeller, Page 3, Table 2).  
	With respect to claim 54, Goettemoeller discloses a method of producing a self-compatible Stevia rebaudiana seed (Goettemoeller, Page 2, Paragraph 1-2; Goettemoeller, Page 3, Table 2), wherein said method comprises self-crossing the plant of claim 53 (See above) and collecting seed from said plant (Goettemoeller, Page 2, Paragraph 2).
	With respect to claim 55, Goettemoeller discloses a plant or a part thereof, produced by the method of claim 54 (Goettemoeller, Page 2, Paragraph 1-3; Goettemoeller, Page 3, Table 2).
	With respect to claim 56, Goettemoeller discloses a method of producing a self-compatible Stevia rebaudiana plant (Goettemoeller, Page 2, Paragraph 1-2; Goettemoeller, Page 3, Table 2), wherein said method comprises crossing (Goettemoeller, Page 2, Paragraph 1, Line 7; Goettemoeller, Page 2, Paragraph 2, Lines 8-10) the plant of claim 53 (See above) with another Stevia rebaudiana plant (Goettemoeller, Page 2, Paragraph 1, Lines 6-8) and harvesting the resultant seed (Goettemoeller, Page 2, Paragraph 2). 

Response to Arguments – 35 USC 103
With respect to claim 60 and 62 applicant’s amendments overcome the rejection of record and the rejection is withdrawn.  With respect to claims 57 applicant’s arguments filed 06/26/2022 are not found to be persuasive and the obviousness rejections are maintained.
Applicant’s arguments are summarized below:	1. Goettmoeller does not disclose all of the limitations of claim 57, specifically Goettemoeller does not teach a self-fertilization rate greater than 0.1% and instead shows germination rate and not the self-compatibility rate.
2. Yamada teaches producing an interspecific hybrid using a self-compatible gene of Lolium temulentum L. to perennial ryegrass, both of these plants belong to the genus Lolium which have been shown to hybridize relatively easily.  Stevia is not a grass and belongs to a different family and because a technique works in one plant family does not mean that it would work in another plant.  
With respect to 1. Above, applicant’s arguments are not found to be persuasive first because examiner has not claimed that Goettemoeller teaches all of the limitations in claim 57, instead examiner contends that Goettemoeller discloses all of the limitations of claim 56.  The plant of Goettmoeller appears to be indistinguishable from the plant of instant claim 53 except that Goettemoeller is silent on the self-compatibility rate.  Additionally, Gantait disclose that Stevia is reported to be self-incompatible but that the amount of selfing is between 0% and 0.5%, this range includes values greater than 0.1%.  Therefore, the plant of Goettemoeller has a self-compatibility rate greater than 0.1% see MPEP 2144.05 which states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, therefore Goettemoeller discloses all of the limitations of claim 53 (Gantait, Page 6, Column 1, First full Paragraph).  Additionally, Goettemoeller discloses a method of producing a self-compatible Stevia rebaudiana plant (Goettemoeller, Page 2, Paragraph 1-2; Goettemoeller, Page 3, Table 2), wherein said method comprises crossing (Goettemoeller, Page 2, Paragraph 1, Line 7; Goettemoeller, Page 2, Paragraph 2, Lines 8-10) the plant of claim 53 (See above) with another Stevia rebaudiana plant (Goettemoeller, Page 2, Paragraph 1, Lines 6-8) and harvesting the resultant seed (Goettemoeller, Page 2, Paragraph 2).  Therefore Goettemoeller discloses all of the limitations of claim 56 and applicant’s arguments are not persuasive. 
With respect to 2. above, applicant’s arguments are not persuasive because although Stevia and Lolium are different families the general process of complementing self-incompatibility with a self-compatibility gene would work regardless of the plant family.  Additionally Yamada teaches motivation and methods for restoring self-compatibility and would allow for optimization of parameters that would allow this method to be optimized in Stevia. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Goettemoeller, Seed Germination in Stevia rebaudiana, Perspectives on new crops and uses. ASHS Press, pages 510-511, 1999 in view of Yamada, Introduction of a self-compatible gene of Lolium temulentum L. to perennial ryegrass (Lolium perenne L.) for the purpose of the production of in bred lines of perennial ryegrass, Euphytica 122: 213-217, 2001.
With respect to claim 57, Goettemoeller teaches all of the limitations of claim 56 (See above).
With respect to claim 57, Goettemoeller does not teach a second self-cross and observing seed on said plant or motivation for a second self-cross.  
With respect to claim 57, Yamada teaches a method of producing a self-compatible L. perenne plant and that the production of inbred lines of self-incompatible plants is one of the greatest problems in the improvement of these crop species (Yamada, Page 213, Column 1, Paragraphs 1-2).  Yamada clarifies stating that self-compatible plants could be used to generated inbred lines which could be used to remove deleterious genes from breeding materials and therefore improve the crop (Yamada, Page 216, Column 2, Paragraph 2).
It would have been obvious to the ordinary artisan at the time of filing to modify the self-compatible plant of Goettemoeller by self-crossing this plant to create another generation and then checking those plants for seed because the ordinary artisan would have been motivated to create a system to generate inbred lines as done in Yamada.  While the mechanism to generate self-compatible plants is different in Goettemoeller and Yamada, it would have been obvious to propagate the plant of Goettemoeller another generation in order to fix self-compatibility into the population in view of Yamada because of the benefits of generating an inbred line.  This would have been obvious because Goettemoeller indicates that Stevia rebaudiana has been described as self-incompatible but then shows Stevia rebaudiana plants showing the novel genetic trait of self-compatibility.  This trait is agriculturally beneficial because it allows for increased seed production and allows for the easy generation of inbred lines, which Yamada indicates are beneficial because of the ability to fix desired traits into the population and remove deleterious traits from the population.  It would have been obvious to the ordinary artisan to propagate the self-compatible plant of Goettemoeller to a future generation in order to ensure that the future generation is also self-compatible.  The ordinary artisan would have been motivated to propagate the self-compatible plant of Goettemoeller to a future generation in order to confirm the heritability of the self-compatibility locus and in order to ensure any important alleles are fixed in the population.  Therefore the ordinary artisan would have been motivated to combine these references and claim 57 is rejected as being obvious under Goettemoeller in view of Yamada.  

Conclusion
	Claims 53-57 and 59-62 are rejected.
Claim 58 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SULLIVAN whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
	
/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663           

/WEIHUA FAN/Examiner, Art Unit 1663